Exhibit COMMITTED REVOLVING CREDIT NOTE (VARIABLE RATE) $1,000,000.00 April 26, 2010 FOR VALUE RECEIVED, and intending to be legally bound, WINDTAMER CORPORATION (“Borrower”), a corporation organized under the laws of the State of New York, with its principal place of business at 156 Court Street, Geneseo, New York 14454, promises to pay to FIRST NIAGARA BANK, N.A., a national banking associationwith a banking office at 6950 South Transit Road, P.O. Box 28, Lockport, New York14095-0028 (“Lender”) or order, on or before May 1, 2011 (“Maturity”), the lesser of the principal sum of One Million and 00/100 Dollars ($1,000,000.00) or the aggregate unpaid principal amount of all advances made by Lender to Borrower hereunder, together with interest thereon until paid in full. 1.REVOLVING CREDIT.Borrower may, at its option, borrow, pay, reborrow and repay the principal of this Note at any time prior to Maturity or such earlier date as the obligations of Borrower to Lender under this Note shall become due and payable. 2.REQUEST FOR LOANS.Advances made hereunder (each a “Loan”) are properly requested orally or in writing not later than 4:00 p.m. on a Business Day on which the Loan is to be made, unless otherwise provided herein.Each request for a Loan shall constitute, both when made and when honored, a representation and warranty by Borrower that Borrower is entitled to obtain such Loan.The aggregate unpaid principal amount of Loans under this Note shall not exceed the full amount of this Note.Lender may, in its sole discretion, make an advance to Borrower upon oral request, provided, however, Lender reserves the right to require that advance requests be in writing.Each oral request shall be conclusively presumed to have been made by a person authorized by Borrower to do so, and any credit by Lender of a Loan to or for the account of Borrower shall conclusively establish Borrower’s obligation to repay same.Lender shall incur no liability of any kind to any party by reason of making an advance upon an oral request. 3.INTEREST RATE.Each Loan made hereunder shall bear interest on the unpaid principal balance at all times at a per annum rate equal to the Prime Rate, as defined below, plus zero percent (0%).Accrued interest shall be payable monthly in arrears on the 1st day of each month commencing May 1, 2010 until paid in full. INTEREST RATE.Each Loan made hereunder shall bear interest on the unpaid principal balance at all times at a per annum rate equal to the Prime Rate, as defined below, plus zero percent (0%).Accrued interest shall be payable monthly in arrears on the 1st day of each month commencing May 1, 2010 until paid in full. “Prime Rate” means that variable rate of interest announced from time to time by Lender as its prime rate for calculating interest on certain loans.The Prime Rate may or may not be the most favorable charged by Lender to its customers.The interest rate on this Note shall change simultaneously with changes to the Prime Rate. Notwithstanding the foregoing, at no time prior to the Maturity will the rate at which interest accrues be less than 3.25% per annum. (a)Borrower shall pay interest and fees, calculated on the basis of a 360-day year for the actual number of days of each year (365 or 366, as applicable), on the outstanding principal amount from and including the date of this Note to but not including the date the outstanding principal amount is paid in full. (b)If pursuant to the terms of this Note, Borrower is at any time obligated to pay interest on the principal balance of this Note at a rate in excess of the maximum interest rate permitted by applicable law, the applicable interest rate shall be immediately reduced to such maximum rate and all previous payments in excess of the maximum rate shall be deemed to have been payments in reduction of principal and not on account of the interest due hereunder. 1 (c)After the occurrence of an Event of Default, at Lender’s option, interest shall accrue at a rate per annum equal to the aggregate of 6% plus the rate otherwise applicable (the “Default Rate”), and such rate shall continue to apply whether or not judgment shall be entered on this Note. (d)If any interest rate index is not available, a similar rate based upon a comparable index selected by Lender in its sole discretion will be utilized. 4.REPAYMENT.At Maturity or the earlier acceleration of this Note, Borrower shall pay the entire principal balance, plus all accrued and unpaid interest and fees. 5.APPLICATION; BUSINESS DAY.Borrower shall make all payments on this Note to Lender at its address stated above, or at such other place as the holder of this Note may designate.All payments shall be made absolutely net of, without deduction or offset and free and clear of taxes, deductions, charges or withholding of any kind.Lender shall apply all payments received on this Note to any accrued and unpaid interest then due and owing, then to the reduction of principal of this Note, then to other sums due hereunder in such order and in such amounts as Lender may determine from time to time.The sum or sums shown on Lender’s records shall be evidence of the correct unpaid balances of principal and interest on this Note, absent manifest error.If any payment comes due on a day that is not a Business Day, as defined below, Borrower may make the payment on the first Business Day following the payment date and pay the additional interest accrued to the date of payment.“Business Day” means a day of the year on which banks are not required or authorized by law to close in New York State. 6.FEES. (a)Late
